Citation Nr: 1008846	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
aspergillosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from August 1994 to April 
1995 and from January 1997 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2009, the Veteran testified before 
the undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

During service, the Veteran underwent a right thoracotomy and 
a right lobectomy.  The January 2006 rating decision assigned 
a 10 percent rating for residual scars of the thorax and a 
noncompensable rating for aspergillosis, which was separately 
diagnosed.  The Veteran maintains that he should be rated 
under Diagnostic Code 6844 for postoperative residuals of his 
lobectomy rather than under Diagnostic Code 6838 for 
aspergillosis, rated under the General Rating Formula for 
Mycotic Lung Disease.  That rating formula provides that a 
noncompensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic; a 30 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough; a 50 percent rating is 
assigned for chronic pulmonary mycosis requiring suppressive 
therapy with no more than minimal symptoms such as occasional 
minor hemoptysis or productive cough; and a 100 percent 
evaluation is assigned for chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, and massive 
hemoptysis.  38 C.F.R. § 4.97, Diagnostic Code 6838 (2009).

In contrast, Diagnostic Code 6844 is evaluated pursuant to 
the General Rating Formula for Restrictive Lung Disease.  The 
General Rating Formula assigns a 10 percent disability rating 
when there is FEV-1 (Forced Expiratory Volume) of 71- to 80- 
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66-to 
80-percent predicted. FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted, is rated 30 percent disabling; a 60 
percent evaluation is warranted when FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit);and a 100 percent evaluation is provided for FEV-1 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization) or; episode(s) of acute respiratory 
failure, or; outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Diagnostic Codes 6844, 6845 (2009).

A review of the VA and private medical evidence reveals a 
history of problems with the Veteran's pulmonary function 
tests (PFTs) where its appears that the Veteran was 
exhibiting poor effort, making the tests unreliable.  
However, Anne E. O'Donnell, the Chief of Pulmonary, Critical 
Care, and Sleep Medicine at a major university hospital 
indicated that the Veteran's difficulty performing the flow 
volume maneuver was related to the postoperative changes in 
his chest and was not an effort-dependent phenomenon.  In 
other words, the Veteran was not failing to cooperate on 
testing.  However, she did not indicate the Veteran's level 
of impairment.  The underlying clinical records included a 
notation by her that he was clinically better than his PFTs.  
However, in her recent letter, she emphasized that the 
history of testing had been abnormal, which appears 
inconsistent with a noncompensable rating.  

The Veteran was afforded an examination by VA in May 2008 and 
no difficulty was noted.  However, the DLCO test was not 
performed.  On private April 2009 testing, moderate 
impairment was shown and difficulty on testing was 
documented.  The results do not appear consistent with the VA 
testing.  The private facility suggested a more detailed PFT.  

The rating schedule states that when PFTs are not consistent 
with clinical findings, evaluate based on the PFTs unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment.  It appears that the 
Veteran is to then be rated based on clinical findings.  See 
38 C.F.R. § 4.97(d)(iv)(3).  Dr. O'Donnell appears to suggest 
that this is the case with the Veteran, his PFTs do not 
adequately represent impairment due to the nature of his 
disability.  

In sum, the record as it stands is insufficient to properly 
rate the Veteran.  The Veteran should be afforded a lung 
examination by a respiratory specialist.  Comprehensive PFTs 
should be performed to include pre and post-bronchodilator 
findings as they pertain to the rating schedule.  DLCO values 
should be provided.  The examiner should also indicate 
maximum oxygen consumption and maximum exercise capacity.  If 
the Veteran is unable for any reason to provide valid 
testings on PFTs, the examiner should so state, and should 
also provide clinical findings which describe, to the extent 
possible, the level of respiratory functional impairment of 
the Veteran's lung disability.    

Finally, any recent treatment records should also be 
obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be asked to 
identify all medical care providers that 
have recently treated him for his lung 
disorder, and arrangements should be made 
to obtain those records.

2.  Thereafter, schedule the Veteran for 
a lung examination by a respiratory 
specialist to determine the nature and 
extent of his service-connected 
respiratory disability.  The examiner 
should review the claims folder in 
conjunction with examination.  

Comprehensive PFTs should be performed to 
include pre and post-bronchodilator 
findings as they pertain to the rating 
schedule.  DLCO values should be 
provided.  The examiner should also 
indicate maximum oxygen consumption and 
maximum exercise capacity.  

If the Veteran is unable for any reason 
to provide valid testings on PFTs, the 
examiner should so state, and should also 
provide clinical findings which describe, 
to the extent possible, the level of 
respiratory functional impairment of the 
Veteran's lung disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, the AMC should readjudicate the 
claim on appeal in light of all of the 
evidence of record, and considering which 
diagnostic code is most appropriate, i.e., DC 
6838 and/or DC 6844.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

